Citation Nr: 1237309	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension and related heart disability.

2.  Entitlement to service connection for hepatitis C. 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board observes that the Veteran submitted a substantive appeal in August 2009 that included entitlement to service connection for posttraumatic stress disorder.  During the course of the appeal, the RO granted service connection for PTSD in an August 2012 rating decision.  As the RO granted in full the benefits on appeal, the service connection claim for PTSD is no longer in appellate status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service connection claim for hypertension, the Veteran was not provided with a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records show that the Veteran has a current diagnosis of hypertension.  The Veteran contends that his hypertension is related to military service.  The Veteran's separation examination reveals that he had a blood pressure reading of 140/86 at his separation examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  This evidence may indicate that the Veteran had hypertension in service.  Therefore, the Veteran should be provided with a VA examination and opinion. 

With respect to the Veteran's service connection claim for hepatitis C.  The RO scheduled the Veteran for a VA examination for his hepatitis C claim in February 2011.  The Veteran failed to appear at the examination.  The Board notes that in correspondence from the Veteran received by the RO in January 2011 shows that the Veteran had a new address.  The February 2011 exam request report reveals that the request sent to the Veteran was to the prior address of record.  There is some evidence in the record that indicates that the Veteran is homeless.  However, the Veteran reported to a VA examination in June 2012 that used the most recent address of record.  With respect to the VA examination request, the RO sought to determine whether it was likely that the Veteran received a blood transfusion with respect to a gunshot wound the Veteran received during service as a possible risk factor of hepatitis C.  The Board observes that Veteran has not specifically reported what risk factors for hepatitis C he was exposed to during active military service.  Nonetheless, the evidence suggests that the Veteran may also have at least two other risk factors in service.  In this regard, a VA treatment record dated in February 2008 shows that the Veteran believes he contracted hepatitis C due to intravenous drug use in the 1960s.  Although the Veteran did not specifically stated that he contracted hepatitis C during service, the Veteran was on active duty between December 1965 and October 1967.  Furthermore, VA treatment records reveal that other risk factors for the Veteran's hepatitis C include cocaine use and unprotected sex.  The Board recognizes that the Veteran has not specifically alleged that he had unprotected sex during service; however, the Veteran's service treatment records reveal that he was treated for at least two types of sexually transmitted diseases during active  military service.  Accordingly, the Board finds that the Veteran should be provided with another VA examination to determine if the Veteran's hepatitis C is related to any risk factors during active military service and the letter informing the Veteran of the scheduled VA examination should be sent to the current address of record.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with respect to the Veteran's service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the blood pressure reading reported in the October 1967 separation examination.  The examiner is also requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) proximately due to or aggravated by the veteran's service connected PTSD.  The examiner should provide an explanation for all conclusions reached. 

2. Schedule the Veteran for a VA examination to evaluate his service connection claim for hepatitis C.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished.   After completion of the examination and review of the evidence, the examiner should provide an opinion on whether it is as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current hepatitis C is related to any risk factors in service to include any unprotected sex.  The examiner should discuss the risk factors during service, based on the history provided by the Veteran and the evidence in the claims file, in terms of whether it led to the Veteran's contraction of hepatitis C.  An explanation for all opinions should be provided.  


3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for hypertension and hepatitis C, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


